PER CURIAM.
Appellant was convicted on an information charging him with the offenses of breaking and entering with intent to commit a felony, and grand larceny. On the trial he was convicted on the two counts, and sentenced to ten years on the first count and five years on the second, to run consecutively.
This court, after having heard oral argument, and having examined the record on appeal and considered the eight points raised in appellant’s brief in the light of the ten assignments of error, is of the opinion that the assignments of error are without merit, and that the judgment appealed from must be affirmed. No new or novel questions are presented, and no useful purpose would be served by a detailed statement of the numerous points raised and the respective arguments thereon.
Affirmed.
CARROLL, CPIAS. C. J., and HORTON and PEARSON, JJ., concur.